                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



ERNEST CHRISTOPHER MOORE,                No. CV 12-07248-DOC (DFM)

          Petitioner,                    Order Accepting Amended Report and
                                         Recommendation of United States
             v.                          Magistrate Judge

L.S. McEWEN,

          Respondent.


      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Amended Report and Recommendation of the
United States Magistrate Judge. No objections to the Amended Report and
Recommendation were filed, and the deadline for filing objections has passed.
The Court accepts the report, findings, and recommendations of the Magistrate
Judge.
      IT IS THEREFORE ORDERED that Judgment be entered denying the
Petition with prejudice.



Date:    February 26, 2020                ___________________________
                                          DAVID O. CARTER
                                          United States District Judge
